CONTENTS Fund summaries Ariel Fund 1 Ariel Appreciation Fund 4 Ariel Focus Fund 8 Ariel Discovery Fund 11 Ariel International Fund 15 Ariel Global Fund 19 Patient investment philosophy 23 Management of the Funds 29 Managing your account 31 Financial Highlights 43 Table of Contents - Prospectus Ariel Fund INVESTMENT OBJECTIVE Ariel Fund’s fundamental objective is long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.58% 0.58% Distribution and service (12b-1) fees 0.25% None Other expenses 0.19% 0.14% Total annual fund operating expenses 1.02% 0.72% The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period. The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Your actual expenses may be greater or less than the amounts shown. Expense example 1-Year 3-Year 5-Year 10-Year Investor Class Institutional Class PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 25% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY Ariel Fund invests in small/mid-sized undervalued companies that show strong potential for growth.The Fund invests primarily in equity securities of U.S. companies, and the Fund generally will have a weighted average market capitalization between $1 billion and $7.5 billion.The Fund will not hold stocks that fall within the top two quintiles (i.e., upper mid and large cap stocks) of the Russell U.S. equity indexes (a comprehensive representation of market-cap weighted security indexes of the investable U.S. equity market) and if a stock held in the Fund moves into the top two quintiles, it will be sold by the end of the following quarter. The essence of the Fund’s strategy is a combination of patience and stock selection.The Fund seeks to hold investments for a relatively long period of time—generally five years.However, the holding period may vary for any particular stock. Table of Contents - Prospectus 1 The Fund seeks to invest in quality companies in industries in which Ariel Investments, LLC (“Ariel” or the “Adviser”) has expertise. These industries include the financial services and consumer discretionary sectors, in which sectors the Fund may invest a significant portion of its assets.The Fund only buys when Ariel believes that these companies are selling at excellent values. Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double-digit earnings growth, skilled management teams, and solid financials.A high barrier to entry may exist where, for example, significant capital is required for new companies to enter a particular marketplace, thus giving companies already within the marketplace a perceived competitive advantage. Ariel’s strategy to focus on a limited number of companies and industries is designed to add value in areas in which it has expertise.We believe this approach creates a portfolio of well-researched stocks.As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth.The primary reasons we will sell a stock are: (i) if its valuation reaches our private market value, as determined by Ariel, (ii) if a better opportunity for investment presents itself, or (iii) if there are material changes to a company’s fundamentals. The Fund does not invest in companies whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns.We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Fund is a diversified fund that will generally hold between 25–45 securities in its portfolio. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: ● Small and medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market.The performance of such stocks could also be more volatile.Small and medium capitalization stocks often have less predictable earnings, more limited product lines and markets, and more limited financial and management resources than large capitalization stocks. ● Investing in equity securities is risky and subject to the volatility of the markets.Equity securities represent an ownership position in a company.The prices of equity securities fluctuate based on changes in the financial condition of their issuers and on market and economic conditions.Furthermore, when the stock market declines, most equity securities, even those issued by strong companies, often will decline in value. ● The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. ● The Fund often invests a significant portion of its assets in companies within the financial services and consumer discretionary sectors and its performance may suffer if these sectors underperform the overall stock market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table on the next page show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the S&P 500® Index, a broad measure of market performance, and indexes that reflect the market sectors in which the Fund invests.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Table of Contents - Prospectus 2 Total return for the year ended December 31 Best Quarter: 2Q ‘09 + 34.75% Worst Quarter: 4Q ‘08 - 34.28% Average annual total returns as of December 31, 2015 1-Year 5-Year 10-Year Since Inception (11/6/86) Investor Class return before taxes -4.10% 10.43% 6.62% 11.23% Investor Class return after taxes on distributions -7.25% 8.98% 5.65% 9.68% Investor Class return after taxes on distributions and sale of fund shares 0.38% 8.33% 5.36% 9.32% Institutional Class return before taxes1 -3.78% 10.71% 6.75% 11.27% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 1.38% 12.57% 7.31% 10.03% Russell 2500TM Value Index (reflects no deductions for fees, expenses or taxes) -5.49% 9.23% 6.51% 10.98% Russell 2000® Value Index (reflects no deductions for fees, expenses or taxes) -7.47% 7.67% 5.57% 10.20% 1The inception date for the Institutional Class shares is December 30, 2011.Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Investor Class, for such period of time), without any adjustments. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as Individual Retirement Accounts (“IRAs”).After-tax returns are shown for the Investor Class only.After-tax returns for the Institutional Class will vary. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGERS John W. Rogers, Jr.,Lead Portfolio Manager since inception on November 6, 1986. John P. Miller,CFA, Portfolio Manager since 2006. Kenneth E. Kuhrt,CPA, Portfolio Manager since December 2011. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 22 of this Prospectus. Table of Contents - Prospectus 3 Ariel Appreciation Fund INVESTMENT OBJECTIVE Ariel Appreciation Fund’s fundamental objective is long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.69% 0.69% Distribution and service (12b-1) fees 0.25% None Other expenses 0.18% 0.10% Total annual fund operating expenses 1.12% 0.79% The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Appreciation Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period. The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. Your actual expenses may be greater or less than the amounts shown. Expense example 1-Year 3-Year 5-Year 10-Year Investor Class Institutional Class PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 22% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY Ariel Appreciation Fund invests in mid-sized undervalued companies that show strong potential for growth.The Fund invests primarily in equity securities of U.S. companies, and the Fund generally will have a weighted average market capitalization between $2 billion and $15 billion.The Fund will not hold stocks that fall within the top quintile (i.e., the largest cap stocks) of the Russell U.S. equity indexes (a comprehensive representation of market-cap weighted security indexes of the investable U.S. equity market) and if a stock held in the Fund moves into the top quintile, it will be sold by the end of the following quarter. Table of Contents - Prospectus 4 The essence of the Fund’s strategy is a combination of patience and stock selection.The Fund seeks to hold investments for a relatively long period of time—generally five years.However, the holding period may vary for any particular stock. The Fund seeks to invest in quality companies in industries in which Ariel has expertise. These industries include the financial services and consumer discretionary sectors, in which sectors the Fund may invest a significant portion of its assets.The Fund only buys when Ariel believes that these companies are selling at excellent values. Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double-digit earnings growth, skilled management teams, and solid financials.A high barrier to entry may exist where, for example, significant capital is required for new companies to enter a particular marketplace, thus giving companies already within the marketplace a perceived competitive advantage.Ariel’s strategy to focus on a limited number of companies and industries is designed to add value in areas in which it has expertise.We believe this approach creates a portfolio of well-researched stocks.As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth.The primary reasons we will sell a stock are: (i) if its valuation reaches our private market value, as determined by Ariel, (ii) if a better opportunity for investment presents itself, or (iii) if there are material changes to a company’s fundamentals. The Fund does not invest in companies whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns.We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Appreciation Fund is a diversified fund that will generally hold between 25–45 securities in its portfolio. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: ● Medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks could also be more volatile.Medium capitalization stocks often have less predictable earnings, more limited product lines and markets, and more limited financial and management resources than large capitalization stocks. ● Investing in equity securities is risky and subject to the volatility of the markets.Equity securities represent an ownership position in a company.The prices of equity securities fluctuate based on changes in the financial condition of their issuers and on market and economic conditions.Furthermore, when the stock market declines, most equity securities, even those issued by strong companies, often will decline in value. ● The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. ● The Fund often invests a significant portion of its assets in companies within the financial services and consumer discretionary sectors and its performance may suffer if these sectors underperform the overall stock market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table on the next page show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the S&P 500® Index, a broad measure of market performance, and indexes that reflect the market sectors in which the Fund invests.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily anindication of its future performance. Table of Contents - Prospectus 5 Total return for the year ended December 31 Best Quarter: 2Q ‘09 + 29.74% Worst Quarter: 4Q ‘08 - 29.88% Average annual total returns as of December 31, 2015 1-Year 5-Year 10-Year Since Inception (12/1/89) Investor Class return before taxes -6.22% 10.40% 7.56% 10.67% Investor Class return after taxes on distributions -8.55% 8.38% 6.07% 9.28% Investor Class return after taxes on distributions and sale of fund shares -1.47% 8.23% 6.02% 8.97% Institutional Class return before taxes1 -5.92% 10.67% 7.69% 10.72% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 1.38% 12.57% 7.31% 9.30% Russell Midcap® Value Index (reflects no deductions for fees, expenses or taxes) -4.78% 11.25% 7.61% 11.29% Russell Midcap® Index (reflects no deductions for fees, expenses or taxes) -2.44% 11.44% 8.00% 11.11% 1The inception date for the Institutional Class shares is December 30, 2011.Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Investor Class, for such period of time), without any adjustments. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as IRAs. After-tax returns are shown for the Investor Class only.After-tax returns for the Institutional Class will vary. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGERS John W. Rogers, Jr.,Lead Portfolio Manager from 2002–2011, Co-Portfolio Manager since December 2011. Timothy Fidler,CFA, Portfolio Manager from 2009–2011, Co-Portfolio Manager since December 2011. Table of Contents - Prospectus 6 For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 22 of this Prospectus. Table of Contents - Prospectus 7 Ariel Focus Fund INVESTMENT OBJECTIVE Ariel Focus Fund’s fundamental objective is long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.65% 0.65% Distribution and service (12b-1) fees 0.25% None Other expenses 0.47% 0.42% Total annual fund operating expenses1 1.37% 1.07% Less fee waiver or expense reimbursement -0.37% -0.32% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.00% 0.75% 1 The Adviser is contractually obligated to waive fees or reimburse expenses (excluding acquired fund fees and expenses, brokerage, interest, taxes, distribution plan expenses, and extraordinary items) in order to limit Ariel Focus Fund’s total annual fund operating expenses to 1.00% of net assets for the Investor Class and 0.75% of net assets for the Institutional Class through the end of the fiscal year ending September 30, 2017. No termination of this agreement by either the Fund’s Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2017. The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Focus Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period.The example reflects contractual fee waivers and expense reimbursements effective through September 30, 2017.The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Your actual expenses may be greater or less than the amounts shown. Expense example 1-Year 3-Year 5-Year 10-Year Investor Class Institutional Class PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 16% of the average value of its portfolio. Table of Contents - Prospectus 8 PRINCIPAL INVESTMENT STRATEGY Ariel Focus Fund invests primarily in equity securities of companies of any size in order to provide investors access to superior opportunities in companies of all market capitalizations.The essence of the Fund’s strategy is a combination of patience and stock selection.The Fund seeks to hold investments for a relatively long period of time—generally three to five years or more.However, the holding period may vary for any particular stock.The Fund seeks to invest primarily in high quality companies that are trading at low multiples of their actual or projected earnings.The Fund only buys when Ariel believes that these companies are selling at excellent values. Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double digit earnings growth, skilled management teams, and solid financials.A high barrier to entry may exist where, for example, significant capital is required for new companies to enter a particular marketplace, thus giving companies already within the marketplace a perceived competitive advantage.Ariel’s strategy to focus on a limited number of companies and industries is designed to add value in areas in which it has expertise.We believe this approach creates a portfolio of well-researched stocks.As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth.The primary reasons we will sell a stock is: (i) if its valuation reaches our private market value, as determined by Ariel, (ii) if a better opportunity for investment presents itself, or (iii) if there are material changes to a company’s fundamentals. The Fund does not invest in companies whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns.We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Focus Fund is a non-diversified fund, which means that the Fund could own as few as 12 securities in its portfolio, but will generally own 20–30 securities. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: ● As the Fund holds relatively few stocks, a fluctuation in one stock could significantly affect overall performance. ● Small and medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returnsfrom the overall stock market.The performance of such stocks could also be more volatile.Small and medium capitalization stocks often have less predictable earnings, more limited product lines and markets, and more limited financial and management resources than large capitalization stocks. ● Investing in equity securities is risky and subject to the volatility of the markets.Equity securities represent an ownership position in a company.The prices of equity securities fluctuate based on changes in the financial condition of their issuers and on market and economic conditions.Furthermore, when the stock market declines, most equity securities, even those issued by strong companies, often will decline in value. ● The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table on the next page show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the S&P 500® Index, a broad measure of market performance, and an index that reflects the market sectors in which the Fund invests.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Table of Contents - Prospectus 9 Total return for the year ended December 31 Best Quarter: 2Q ‘09 + 22.87% Worst Quarter: 4Q ‘08 - 26.82% Average annual total returns as of December 31, 2015 1-Year 5-Year 10-Year Since Inception (6/30/05) Investor Class return before taxes -15.39% 6.48% 3.66% 4.03% Investor Class return after taxes on distributions -17.77% 4.99% 2.85% 3.22% Investor Class return after taxes on distributions and sale of fund shares -6.60% 5.17% 2.94% 3.23% Institutional Class return before taxes1 -15.19% 6.69% 3.77% 4.13% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 1.38% 12.57% 7.31% 7.52% Russell 1000® Value Index (reflects no deductions for fees, expenses or taxes) -3.83% 11.27% 6.16% 6.36% 1The inception date for the Institutional Class shares is December 30, 2011.Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Investor Class, for such period of time), without any adjustments. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as IRAs.After-tax returns are shown for the Investor Class only.After-tax returns for the Institutional Class will vary. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGER Charles K. Bobrinskoy,Portfolio Manager since inception on June 30, 2005. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 22 of this Prospectus. Table of Contents - Prospectus 10 Ariel Discovery Fund INVESTMENT OBJECTIVE Ariel Discovery Fund’s fundamental objective is long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.80% 0.80% Distribution and service (12b-1) fees 0.25% None Other expenses 1.05% 0.49% Acquired fund fees and expenses 0.07% 0.07% Total annual fund operating expenses1 2.17% 1.36% Less fee waiver or expense reimbursement -0.85% -0.29% Total annual fund operating expenses after fee waiver and/or expense reimbursement2 1.32% 1.07% 1 The total annual fund operating expenses do not correlate to the “Ratio of expenses to average net assets, including waivers” provided in the Financial Highlights section of this Prospectus, which reflects the operating expense of Ariel Discovery Fund and does not include acquired fund fees and expenses. Acquired fund fees and expenses are those expenses incurred indirectly by Ariel Discovery Fund as a result of investments in shares of one or more investment companies. 2 The Adviser is contractually obligated to waive fees or reimburse expenses (excluding acquired fund fees and expenses, brokerage, interest, taxes, distribution plan expenses, and extraordinary items) in order to limit Ariel Discovery Fund’s total annual fund operating expensesto 1.25% of net assets for the Investor Class and 1.00% of net assets for the Institutional Class through the end of the fiscal year ending September 30, 2017.No termination of this agreement by either the Fund’s Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2017. The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Discovery Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period.The example reflects contractual fee waivers and expense reimbursements effective through September 30, 2017.The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Your actual expenses may be greater or less than the amounts shown. Expense example 1-Year 3-Year 5-Year 10-Year Investor Class Institutional Class Table of Contents - Prospectus 11 PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 29% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY Ariel Discovery Fund invests in small/micro-sized companies that are selling at deep discounts to their intrinsic value.The Fund invests primarily in equity securities of U.S. companies with market capitalizations under $2 billion, measured at the time of initial purchase.Over time, the market capitalizations for the Fund’s portfolio companies may change.This means that the Fund could continue to invest in a company if its capitalization were to exceed $2 billion. The essence of the Fund’s strategy is a combination of patience and stock selection.The Fund seeks to hold investments for a relatively long period of time—generally five years.However, the holding period may vary for any particular stock.As long as a portfolio company otherwise meets the Fund’s investment criteria and style, increased capitalization does not prevent the Fund from holding or buying more shares. The Fund seeks to invest in companies that trade at low price-to-book ratios and have strong balance sheets, which Ariel views as indications that a margin of safety exists.The Fund only buys when Ariel believes these companies are selling at deep discounts to their intrinsic value. Individual company valuations will be based on assets and/or earnings power.Flexibility in determining the proper valuation metric for a given company is a key component of the Fund’s strategy.We believe this approach creates a portfolio of well-researched stocks.The Fund is managed on a dynamic basis as companies that approach fair value are likely to be sold and replaced by those with deeper discounts to intrinsic value.The Fund may hold cash when values are difficult to identify. The Fund does not invest in companies whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns.We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Discovery Fund is a diversified fund that will generally hold between 25–45 securities in its portfolio. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: ● Small/micro-sized stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks could also be more volatile. Small/micro-sized stocks often have less predictable earnings, more limited product lines and markets, and more limited financial and management resources than large capitalization stocks. ● Small/micro-sized capitalization stocks held by the Fund may trade less frequently and in smaller volumes, and as a result, may be less liquid than securities of large capitalization stocks.Therefore, when purchasing and selling such securities, the Fund may experience higher transactional costs.Additionally, if the Fund is forced to sell securities to meet redemption requests or other cash needs, it may be forced to dispose of those securities under disadvantageous circumstances and at a loss. ● Investing in equity securities is risky and subject to the volatility of the markets.Equity securities represent an ownership position in a company.The prices of equity securities fluctuate based on changes in the financial condition of their issuers and on market and economic conditions.Furthermore, when the stock market declines, most equity securities, even those issued by strong companies, often will decline in value. Table of Contents - Prospectus 12 ● The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market.Attempting to purchase with a margin of safety on price cannot protect investors from the volatility associated with stocks, incorrect assumptions or estimations on our part, declining fundamentals or external forces. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table below show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the S&P 500® Index, a broad measure of market performance, and an index that reflects the market sectors in which the Fund invests.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Total return for the year ended December 31 Best Quarter: 1Q ‘13 + 13.53% Worst Quarter: 3Q’15 - 19.52% Average annual total return as of December 31, 2015 1-Year Since Inception (1/31/2011) Investor Class return before taxes -26.78% -1.32% Investor Class return after taxes on distributions -27.90% -2.06% Investor Class return after taxes on distributions and sale of fund shares -14.17% -1.02% Institutional Classreturn before taxes1 -26.62% -1.10% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 1.38% 12.26% Russell 2000® Value Index (reflects no deductions for fees, expenses or taxes) -7.47% 7.80% 1 The inception date for the Institutional Class shares is December 30, 2011.Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Investor Class, for such period of time), without any adjustments. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as IRAs.After-tax returns are shown for the Investor Class only.After-tax returns for the Institutional Class will vary. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGERS David M. Maley,Lead Portfolio Manager since inception on January 31, 2011. Table of Contents - Prospectus 13 Kenneth E. Kuhrt,CPA, Portfolio Manager since inception on January 31, 2011. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 22 of this Prospectus. Table of Contents - Prospectus 14 Ariel International Fund INVESTMENT OBJECTIVE Ariel International Fund’s fundamental objective is long-term capital appreciation.The Fund’s non-fundamental secondary objective is to seek long-term capital preservation, to generate attractive absolute and risk-adjusted returns, and to attain higher relative returns compared to its primary benchmark over a full market cycle. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Minimum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.80% 0.80% Distribution and service (12b-1) fees 0.25% None Other expenses 2.44% 1.88% Total annual fund operating expenses1 3.49% 2.68% Less fee waiver or expense reimbursement -2.23% -1.67% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.26% 1.01% 1 The Adviser is contractually obligated to waive fees or reimburse expenses (excluding acquired fund fees and expenses, brokerage, interest, taxes, distribution plan expenses, and extraordinary items) in order to limit Ariel International Fund’s total annual fund operating expenses to 1.25% of net assets for the Investor Class and 1.00% of net assets for the Institutional Class (the “expense caps”) through the end of the fiscal year ending September 30, 2017. If the Fund incurs expenses excluded from the reimbursement agreement, the net annual fund operating expenses could exceed the expense caps.For the current year, these ratios rounded to 1.26% and 1.01% due to interest expense which is excluded from the expense waiver. No termination of this agreement by either the Fund’s Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2017. The example below illustrates the expenses you would pay on a $10,000 investment in Ariel International Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period.The example reflects contractual fee waivers and expense reimbursements effective through September 30, 2017.The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Your actual expenses may be greater or less than the amounts shown. Expense example 1 year 3 years 5 years 10 years Investor Class Institutional Class PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 34% of the average value of its portfolio. Table of Contents - Prospectus 15 PRINCIPAL INVESTMENT STRATEGY Ariel International Fund invests primarily in equity securities of foreign issuers based in non-U.S. developed markets.The Fund may invest in foreign securities through the purchase of individual securities on recognized foreign exchanges and developed over-the-counter markets, or through American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”) or other securities representing underlying shares of foreign companies, including, but not limited to, certificates of deposit issued by foreign banks and foreign branches of U.S. banks, participatory notes (instruments issued by registered foreign financial intermediaries to U.S. institutional investors), or other instruments that allow the Fund to participate in foreign markets.The Fund may invest in large, medium, or small companies without regard to market capitalization.The Fund also may invest a portion of its assets in equity securities based in the U.S. and in emerging markets. The Fund may use various techniques to hedge currency exposure or to invest significant cash inflows in the market (i.e., reducing “cash drag”), including derivatives, exchange traded funds (“ETFs”), and other hedges.The Fund may buy and sell currency on a spot basis (i.e., foreign currency contracts that settle within two days) and enter into foreign currency forward contracts.The Fund may buy or sell foreign currency options and securities, securities index options or futures, other futures contracts or options, and enter into swap agreements, which are types of derivatives.These techniques may be used in an attempt to decrease the Fund’s exposure to changing security prices, foreign currency risk, or to reduce unintended tracking error versus its respective benchmarks, or other factors that affect security values. The Fund’s investment process seeks to identify investment opportunities that balance long-term performance with risk management by pursuing a “bottom-up” stock picking discipline focusing on both the fundamentals of the business and the intrinsic value of the business.Particular attention is paid to normalized cash flow generation and reinvestment or distribution for shareholder benefit. Ariel will consider selling a stock if its valuation reaches our investment goals, if a better opportunity for investment presents itself, or if there are material adverse changes to a company’s fundamentals. Ariel International Fund is a diversified fund that will generally hold between 50-150 securities in its portfolio. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objectives, Ariel cannot guarantee it will attain the objectives.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: ● Investing in equity securities is risky and subject to the volatility of the markets.Equity securities represent an ownership position in a company.The prices of equity securities fluctuate based on changes in the financial condition of their issuers and on market and economic conditions.Furthermore, when the stock market declines, most equity securities, even those issued by strong companies, often will decline in value. ● The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. ● Investments in foreign securities, including ADRs and GDRs or other securities or instruments representing underlying shares of foreign companies, may underperform and may be more volatile than comparable U.S. stocks. Foreign economies and markets may not be as strong or well regulated, foreign political systems may not be as stable, and foreign financial reporting and disclosure standards may not be as rigorous as those in the U.S. ● Securities issued by foreign companies are typically denominated in foreign currencies, resulting in a risk that adverse exchange rate fluctuations against the U.S. dollar could create losses and could depress prices for extended periods of time. While the Fund may attempt to reduce the effect of currency fluctuations, the projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain.The use of forward contracts in this manner might reduce the Fund’s performance if there are unanticipated changes in currency prices to a greater degree than if the Fund had not entered into such contracts. Table of Contents - Prospectus 16 ● The use of foreign currency derivatives, such as foreign currency forwards, may be expensive and may result in further losses.Derivative instruments may be exchange-traded through an organized exchange or traded in over-the-counter (“OTC”) transactions between private parties.OTC transactions are less liquid and more risky than exchange-traded derivatives due to the credit and performance risk of counterparties. ● The use of securities index futures is based on speculating future market movements and can result in a loss. ● Investments in companies based in emerging markets present risks greater than those in mature markets, including greater risk of adverse government intervention or economic turmoil, high inflation and more volatile interest and currency exchange rates. ● The use of various types of derivatives may intensify investment losses from securities underlying the derivatives, may create more volatility and may expose the Fund to other losses and expenses. Certain derivatives, such as swap transactions, may entail the risk that a counterparty will default on payment or other obligations under the derivative. ● ETFs may be less liquid and subsequently more volatile than the underlying portfolio of securities. ETFs also have management fees that increase the cost compared to owning the underlying securities directly. ● Small and medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks could also be more volatile.Small and medium capitalization stocks often have less predictable earnings, more limited product lines and markets, and more limited financial and management resources than large capitalization stocks. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table on the next page show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the MSCI EAFE Index, a broad-based securities market index reflecting the performance of the developed markets (excluding the U.S. and Canada) and of the MSCI ACWI ex-US Index, a broad measure of performance of the global developed and emerging markets (excluding the U.S.).Because a portion of the Fund’s assets are invested in equity securities based in emerging markets, the MSCI ACWI ex-US Index returns are presented to offer a point of comparison for that portion.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Table of Contents - Prospectus 17 Total return for the year ended December 31 Best Quarter: 3Q ‘13 + 11.03% Worst Quarter: 2Q ‘12 -11.41% Average annual total returns as of December 31, 2015 1-Year Since Inception (12/30/2011) Investor Class return before taxes 4.18% 7.54% Investor Class return after taxes on distributions 4.19% 7.29% Investor Class return after taxes on distributions and sale of fund shares 2.46% 6.03% Institutional Class return before taxes 4.41% 7.79% MSCI EAFE Index (gross) (reflects no deductions for fees, expenses or taxes) -0.39% 8.44% MSCI EAFE Index (net) (reflects no deductions for fees or expenses)1 -0.81% 7.96% MSCI ACWI ex-US Index (gross) (reflects no deductions for fees, expenses or taxes) -5.25% 5.60% MSCI ACWI ex-US Index (net) (reflects no deductions for fees or expenses)1 -5.66% 5.13% 1 Previously, the Fund compared its returns to its respective MSCI indexes utilizing gross returns of the indexes.Gross index returns reflect the reinvestment of income and other earnings, including the maximum possible dividends.Beginning with its September 30, 2015 annual report, the Fund began comparing its returns to the net returns of the indexes because the Adviser believes the net returns serve as better comparisons.Net index returns reflect the reinvestment of income and other earnings, including the dividends net of the maximum withholding tax applicable to non-resident institutional investors that do not benefit from double taxation treaties. MSCI uses the maximum tax rate applicable to institutional investors, as determined by the companies’ country of incorporation. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as IRAs.After-tax returns are shown for the Investor Class only. After-tax returns for the Institutional Class will vary. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGER Rupal J. Bhansali,Portfolio Manager since inception on December 30, 2011. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 22 of this Prospectus. Table of Contents - Prospectus 18 Ariel Global Fund INVESTMENT OBJECTIVE Ariel Global Fund’s fundamental objective is long-term capital appreciation.The Fund’s non-fundamental secondary objective is to seek long-term capital preservation, to generate attractive absolute and risk-adjusted returns, and to attain higher relative returns compared to its benchmark over a full market cycle. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.80% 0.80% Distribution and service (12b-1) fees 0.25% None Other expenses 1.66% 0.50% Total annual fund operating expenses1 2.71% 1.30% Less fee waiver or expense reimbursement -1.46% -0.30% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.25% 1.00% 1 The Adviser is contractually obligated to waive fees or reimburse expenses (excluding acquired fund fees and expenses, brokerage, interest, taxes, distribution plan expenses, and extraordinary items) in order to limit Ariel Global Fund’s total annual fund operating expenses to 1.25% of net assets for the Investor Class and 1.00% of net assets for the Institutional Class (the “expense caps”) through the end of the fiscal year ending September 30, 2017. If the Fund incurs expenses excluded from the reimbursement agreement, the net annual fund operating expenses could exceed the expense caps.No termination of this agreement by either the Fund’s Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2017. The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Global Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period.The example reflects contractual fee waivers and expense reimbursements effective through September 30, 2017.The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Your actual expenses may be greater or less than the amounts shown. Expense example 1 year 3 years 5 years 10 years Investor Class Institutional Class PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 35% of the average value of its portfolio. Table of Contents - Prospectus 19 PRINCIPAL INVESTMENT STRATEGY Ariel Global Fund invests primarily in equity securities of both U.S. and foreign issuers, including issuers based in developed or emerging markets.The Fund may invest in foreign securities through the purchase of individual securities on recognized foreign exchanges and developed over-the-counter markets, or through American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”) or other securities representing underlying shares of foreign companies, including, but not limited to, certificates of deposit issued by foreign banks and foreign branches of U.S. banks, participatory notes (instruments issued by registered foreign financial intermediaries to U.S. institutional investors), or other instruments that allow the Funds to participate in foreign markets.The Fund may invest in large, medium, or small companies without regard to market capitalization.Under normal market conditions, the Fund will invest at least 40% of its assets in countries other than the U.S. The Fund may use various techniques to hedge currency exposure or to invest significant cash inflows in the market (i.e., reducing “cash drag”), including derivatives, exchange-traded funds (“ETFs”), and other hedges.The Fund may buy and sell currency on a spot basis (i.e., foreign currency contracts that settle within two days) and enter into foreign currency forward contracts.The Fund may buy or sell foreign currency options and securities, securities index options or futures, other futures contracts or options, and enter into swap agreements, which are types of derivatives.These techniques may be used in an attempt to decrease the Fund’s exposure to changing security prices, foreign currency risk, or to reduce unintended tracking error versus their respective benchmarks, or other factors that affect security values. The Fund’s investment process seeks to identify investment opportunities that balance long-term performance with risk management by pursuing a “bottom-up” stock picking discipline focusing on both the fundamentals of the business and the intrinsic value of the business.Particular attention is paid to normalized cash flow generation and reinvestment or distribution for shareholder benefit. Ariel will consider selling a stock if its valuation reaches our investment goals, if a better opportunity for investment presents itself, or if there are material adverse changes to a company’s fundamentals. Ariel Global Fund is a diversified fund that will generally hold between 50-150 securities in its portfolio. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objectives, Ariel cannot guarantee it will attain the objectives.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: • Investing in equity securities is risky and subject to the volatility of the markets.Equity securities represent an ownership position in a company.The prices of equity securities fluctuate based on changes in the financial condition of their issuers and on market and economic conditions.Furthermore, when the stock market declines, most equity securities, even those issued by strong companies, often will decline in value. • The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. • Investments in foreign securities, including ADRs and GDRs or other securities or instruments representing underlying shares of foreign companies, may underperform and may be more volatile than comparable U.S. stocks. Foreign economies and markets may not be as strong or well regulated, foreign political systems may not be as stable, and foreign financial reporting and disclosure standards may not be as rigorous as those in the U.S. • Securities issued by foreign companies are typically denominated in foreign currencies, resulting in a risk that adverse exchange rate fluctuations against the U.S. dollar could create losses and could depress prices for extended periods of time. While the Fund may attempt to reduce the effect of currency fluctuations, the projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain.The use of forward contracts in this manner might reduce the Fund’s performance if there are unanticipated changes in currency prices to a greater degree than if the Fund had not entered into such contracts. Table of Contents - Prospectus 20 • The use of foreign currency derivatives may be expensive and may result in further losses.Derivative instruments may be exchange-traded through an organized exchange or traded in over-the-counter (“OTC”) transactions between private parties.OTC transactions are less liquid and more risky than exchange-traded derivatives due to the credit and performance risk of counterparties. • The use of securities index futures is based on speculating future market movements and can result in a loss. • Investments in companies based in emerging markets present risks greater than those in mature markets, including greater risk of adverse government intervention or economic turmoil, high inflation and more volatile interest and currency exchange rates. • The use of various types of derivatives may intensify investment losses from securities underlying the derivatives, may create more volatility and may expose the Fund to other losses and expenses. Certain derivatives, such as swap transactions, may entail the risk that a counterparty will default on payment or other obligations under the derivative. • ETFs may be less liquid and subsequently more volatile than the underlying portfolio of securities. ETFs also have management fees that increase the cost compared to owning the underlying securities directly. • Small and medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks could also be more volatile.Small and medium capitalization stocks often have less predictable earnings, more limited product lines and markets, and more limited financial and management resources than large capitalization stocks. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table below show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the MSCI ACWIIndex, a broad measure of global developed and emerging market performance.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Total return for the year ended December 31 Best Quarter: 3Q ‘13 + 8.49% Worst Quarter: 2Q ‘12 - 8.94% Average annual total returns as of December 31, 2015 1-Year Since Inception (12/30/2011) Investor Class return before taxes 0.36% 9.24% Investor Class return after taxes on distributions 0.27% 9.01% Investor Class return after taxes on distributions and sale of fund shares 0.46% 7.27% Institutional Class return before taxes 0.56% 9.52% MSCI ACWIIndex (gross) (reflects no deductions for fees, expenses or taxes) -1.84% 10.32% MSCI ACWIIndex (net) (reflects no deductions for fees or expenses)1 -2.36% 9.73% Table of Contents - Prospectus 21 1 Previously, the Fund compared its returns to its respective MSCI index utilizing gross returns of the index.Gross index returns reflect the reinvestment of income and other earnings, including the maximum possible dividends.Beginning with its September 30, 2015 annual report, the Fund began comparing its returns to the net returns of the index because the Adviser believes the net returns serve as a better comparison. Net index returns reflect the reinvestment of income and other earnings, including the dividends net of the maximum withholding tax applicable to non-resident institutional investors that do not benefit from double taxation treaties. MSCI uses the maximum tax rate applicable to institutional investors, as determined by the companies’ country of incorporation. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as IRAs. After-tax returns are shown for the Investor Class only. After-tax returns for the Institutional Class will vary. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGER Rupal J. Bhansali,Portfolio Manager since inception on December 30, 2011. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 22 of this Prospectus. PURCHASE AND SALE OF FUND SHARES Investors may purchase, redeem or exchange Fund shares on any business day by written request, via online, by telephone or through a financial intermediary.Investors may also purchase or redeem Fund shares by wire transfer.You may conduct transactions by mail (Ariel Investment Trust, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701, for regular mail, or 615 East Michigan Street, 3rd Floor, Milwaukee, WI 53202-5207, for overnight service), online at arielinvestments.com or by telephone at 800.292.7435.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the intermediary directly.The minimum initial investment for Investor Class shares is $1,000.The minimum initial investment for Institutional Class shares is $1,000,000.The minimum subsequent investment in a Fund for all share classes is $100. TAX INFORMATION A Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase a Fund through a broker-dealer or other financial intermediary (such as a financial adviser or bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. See also page 37 for more information. Table of Contents - Prospectus 22 Patient investment philosophy INVESTMENT OBJECTIVE The Funds pursue a common fundamental investment objective: long-term capital appreciation.The Funds invest for appreciation, not income.They seek stocks whose underlying value should increase over time.Any dividend and interest income the Funds earn is incidental to their fundamental objective.Ariel International Fund and Ariel Global Fund also have a common non-fundamental secondary objective, which is to seek long-term capital preservation, to generate attractive absolute and risk-adjusted returns, and to attain higher relative returns compared to the benchmark over a full market cycle.Only non-fundamental objectives may be changed without shareholder approval. The Adviser cannot guarantee any Fund will achieve capital appreciation in every circumstance, but Ariel is dedicated to that objective. PRINCIPAL INVESTMENT STRATEGIES Ariel Fund invests in small/mid-sized undervalued companies that show strong potential for growth.The Fund invests primarily in equity securities of U.S. companies and will generally have a weighted average market capitalization between $1 billion and $7.5 billion.Ariel Fund will not hold stocks that fall within the top two quintiles (i.e., upper mid and large cap stocks) of the Russell U.S. equity indexes, and if a stock held moves into the top two quintiles, it will be sold by the end of the following quarter. Ariel Appreciation Fund invests in mid-sized undervalued companies that show strong potential for growth.The Fund invests primarily in equity securities of U.S. companies and will generally have a weighted average market capitalization between $2 billion and $15 billion.Ariel Appreciation Fund will not hold stocks that fall within the top quintile (i.e., the largest cap stocks) of the Russell U.S. equity indexes, and if a stock held moves into the top quintile, it will be sold by the end of the following quarter. Ariel Focus Fund invests primarily in equity securities of companies of any size in order to provide investors access to superior opportunities in companies of all market capitalizations. Ariel Discovery Fund invests in small/micro-sized companies that are selling at deep discounts to their intrinsic value.The Fund invests primarily in equity securities of U.S. companies with market capitalizations under $2 billion, measured at the time of initial purchase.Over time, the market capitalizations for the Fund’s portfolio companies may change.This means that the Fund could continue to invest in a company if its capitalization were to exceed $2 billion. Ariel International Fund invests primarily in equity securities of foreign issuers based in non-U.S. developed markets.The Fund may invest in companies without regard to market capitalization.The Fund also may invest a portion of its assets in equity securities based in the U.S. and in emerging markets. Ariel Global Fund invests primarily in equity securities of both U.S. and foreign issuers, including issuers based in developed or emerging markets.The Fund may invest in companies without regard to market capitalization.Under normal market conditions, the Fund will invest at least 40% of its assets in countries other than the U.S. INVESTMENT APPROACH Our investment philosophy depends upon four key tenets: patience, independence, expertise and teamwork. · Patience – We take the long-term view and use the market’s short-term focus to uncover mispriced companies whose true value will be realized over time. · Independence – We invest to our convictions, not to benchmarks. · Expertise – We specialize in bottom-up fundamental research with an emphasis on going “deep” instead of “broad”. · Teamwork – We work collaboratively with shared commitment to excellence, which is reflected in our employees’ ownership in both the Funds and the firm. TRADITIONAL VALUE – ARIEL FUND, ARIEL APPRECIATION FUND AND ARIEL FOCUS FUND Ariel’s proprietary research process begins with reviewing primary sources – financial analysts’ reports, press releases and company financial statements.Digging deeper, our analysts review newspapers, company websites, trade periodicals and technical journals.In this way, we believe we can uncover outstanding investment opportunities that others may miss. Table of Contents - Prospectus 23 Ariel applies the same intensive research approach once we have identified a candidate for investment.We scrutinize the company’s financial history and analyze its prospects.For each prospective investment in Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund, we develop independent long-range financial projections and detail the risks the company may face.A network of independent, third-party contacts reveals the invaluable insights of customers, suppliers, competitors and others in the industry, including other investment managers. Ariel believes the character and quality of a company’s management is an important factor in determining its success.We believe the skill of the management team will help a company overcome unforeseen obstacles. Our traditional value portfolios seek out companies with attractive prices, solid brands, strong balance sheets, and sustainable competitive advantages with a high quality bias. For the traditional value funds, buy decisions are made within the framework of a number of parameters: · Ariel invests within its circle of competence, closely following certain industries and companies. · Ariel generally does not try to time the market, and seeks to remain fully invested.Cash and cash equivalents are generally only by-products of Ariel’s investment strategy, not a tactical or strategic decision.At times, Ariel may maintain larger than normal cash positions in the Funds.Cash positions are generally not held for defensive purposes in these strategies, but are maintained while Ariel searches for compelling investments. For Ariel Fund and Ariel Appreciation Fund, the research team discusses the investment idea and senior research team members weigh in.As it has since Ariel Fund’s inception, the final purchase decision rests with John W. Rogers, Jr., the Adviser’s Chief Investment Officer and Lead Portfolio Manager for the Fund.The final decision to purchase stocks for Ariel Appreciation Fund is that of co-portfolio managers John W. Rogers, Jr. and Timothy Fidler.The final decision for stocks purchased for Ariel Focus Fund is that of its portfolio manager, Charles Bobrinskoy. DEEP VALUE – ARIEL DISCOVERY FUND Our patient approach to deep value is ideally suited to small/micro-sized companies where institutional neglect leads to imperfect information and inefficiencies and, therefore, opportunity.We only buy stocks which we believe have a margin of safety – stocks selling at a discount to intrinsic value.For example, we often buy stocks at discounts to asset values because the market has assigned little or no value to operations that may ultimately prosper and produce competitive returns. We also develop asset-based metrics along with identifying the risks a prospective company may face.In addition, corporate governance and insider ownership plays a key role in our decision-making process.Once the gap between stock price and intrinsic value has been measured, we hold an informal discussion with research team members who are experts in the industry.After consultation with the Fund’s other portfolio manager, the lead portfolio manager, David Maley, makes the final decision on whether or not to initiate a position. INTERNATIONAL/GLOBAL – ARIEL INTERNATIONAL FUND AND ARIEL GLOBAL FUND The investment processes for Ariel International Fund and Ariel Global Fund seek to identify investment opportunities that balance long-term performance with risk management. Ariel utilizes a “bottom-up” stock picking discipline focusing on both the fundamentals of the business and the intrinsic value of the business. In our international and global portfolios, our emphasis is on generating attractive absolute and risk-adjusted returns and higher returns compared to the benchmark. We begin our process by screening out high risk companies and spend as much time researching what can go wrong as what can go right. We follow up with researching a company’s global peers to inform our competitive assessment and take a “business analyst” approach rather than a stock analyst approach. Other tools for our analysis include: interactions with company management teams, conference calls, factory visits or field visits, and information gathering from vendors, suppliers, customers, analysts, and industry experts. Particular attention is paid to normalized cash flow generation and reinvestment or distribution for shareholder benefit. Table of Contents - Prospectus 24 TURNOVER Ariel believes the market will ultimately reward the companies in which the Funds invest, and we give them the time such recognition requires.For the traditional value and deep value strategies, this time is generally five years (three to five years for Ariel Focus Fund) and sometimes even longer.However, the holding period may vary for any particular stock.This long-term approach means those Funds typically have low rates of turnover.The turnover rates for the international and global strategies may vary over time. Each time a mutual fund turns over a holding (i.e., sells one stock to buy another or sells securities to meet redemptions), it normally incurs transaction charges that negatively impact investment returns – the higher the turnover rate, the higher the impact of the transaction costs.High turnover rates can reduce investment performance while low turnover rates can enhance it.A low rate of turnover can offer yet another advantage because it may defer a fund’s taxable capital gains.However, even the turnover of a few holdings may result in considerable taxable capital gains if such holdings appreciated significantly during the holding period. The primary reasons that will prompt Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund (the “Domestic Funds”) to sell stocks are: (i) if the Adviser determines that full valuation has been reached, (ii) if a better opportunity for investment presents itself, or (iii) if there are material changes to a company’s fundamentals. In determining whether a stock is fully valued, Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund look at the price-to-earnings ratio based on future earnings and whether the stock trades at a discount to our private market value calculation. Ariel Discovery Fund may look at earnings-based and/or asset-based metrics in determining private market value. Ariel International Fund and Ariel Global Fund (the “International/Global Funds”) consider selling a stock if its valuation reaches the Fund’s investment goals or the stock’s risk/reward profile is no longer compelling. All Funds consider selling a stock when there is a major change in the competitive landscape, a substantial shift in company fundamentals, a loss of faith in management’s abilities, or when there are more compelling buying opportunities. THE RESPONSIBILITY FACTOR – DOMESTIC FUNDS Ariel believes ethical business practices make good investment sense.The following table summarizes our review of the business practices of companies for our Domestic Funds. The Domestic Funds do not invest in companies whose primary source of revenue is derived from: v the production or sale of tobacco products or v the manufacture of handguns. The Domestic Funds believe these industries may be more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. The Domestic Funds consider a company’s environmental record which includes reviewing research from outside vendors that provide such services. This research typically examines various aspects of a company’s environmental record, including whether it is taking positive steps toward preserving our environment, whether a company is a defendant in any environmental cases and faces significant fines, and how the company performs relative to its peers within the respective industry on environmental issues. The Domestic Funds encourage portfolio companies to have an open dialogue on proactive diversity practices. The Domestic Funds believe a company that cultivates diversity is more likely to attract and recruit the best talent and broaden its markets in profitable new directions. The International/Global Funds are not limited by such screens or other considerations. FOREIGN SECURITIES The International/Global Funds may invest 100% of their net assets in foreign securities, and Ariel Global Fund will invest at least 40% of its assets in countries other than the U.S.Ariel Focus Fund may invest up to 20% of its net assets in foreign securities.Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund may invest up to 10% of their respective net assets in foreign securities.Investments in foreign securities may be made through the purchase of individual securities on recognized foreign exchanges and developed over-the-counter markets, or through American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”) or other securities representing underlying shares of foreign companies, including, but not limited to, certificates of deposit issued by foreign banks and foreign branches of U.S. banks, participatory notes (instruments issued by registered foreign financial intermediaries to U.S. institutional investors), or other instruments that allow the Funds to participate in foreign markets. Table of Contents - Prospectus 25 In determining whether a security is foreign or domestic, the Adviser will generally look to the physical location of the headquarters of the issuer.However, if the issuer is believed by the Adviser to be headquartered in a jurisdiction primarily for tax purposes, the Adviser will consider additional factors. The International/Global Funds may invest in issuers based in emerging markets.The Domestic Funds have not invested in, and do not currently expect to invest in, issuers based in emerging markets. EXCHANGE TRADED FUNDS The Funds may invest in ETFs which are investment companies that trade like stocks.Unlike the Funds, shares of ETFs are not priced at the net asset value of their underlying portfolio holdings (“NAV”), but instead trade like stocks at the market price, which may be at a price above or below their NAV.ETFs also have management fees that may increase their costs versus the costs of owning the underlying securities directly. The Funds may invest in ETFs primarily to gain exposure for the portfolios to a particular market or market segment without investing in individual securities.Any investments in ETFs that invest predominately in countries other than the U.S. are considered foreign investments, including for the purpose of determining Ariel Global Fund’s compliance with its 40% test. HEDGING STRATEGIES The International/Global Funds may use various techniques to hedge currency exposure or to invest significant cash inflows in the market (i.e., reducing “cash drag”), including derivatives, exchange traded funds (“ETFs”), and other hedges.The Funds may buy and sell currency on a spot basis (i.e., foreign currency trades that settle within two days) and enter into foreign currency forward contracts.The Funds may buy or sell foreign currency options and securities, securities index options or futures, other futures contracts or options, and enter into swap agreements, which are types of derivatives.These techniques may be used in an attempt to decrease the Funds’ exposure to changing security prices, to decrease currency exchange fluctuations risk, or to reduce unintended tracking error versus their respective benchmarks, or other factors that affect security values.The derivatives and other hedges utilized by the Funds will be considered foreign investments to the extent that they have economic characteristics similar to those of equity securities that the Funds consider to be foreign investments, including for the purpose of determining Ariel Global Fund’s compliance with its 40% test. If the Adviser’s strategies do not work as intended, the International/Global Funds may not achieve their objectives. CASH POSITIONS At times, the Funds may maintain larger than normal cash positions or cash equivalents for defensive purposes, or while the Adviser searches for compelling investments. PRINCIPAL INVESTMENT RISKS Although Ariel makes every effort to achieve each Fund’s fundamental objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective or any non-fundamental objective. You could lose money on your purchase of shares in any of the Funds. Each Fund is also subject to risks unique to its investment strategy. To the extent a Fund utilizes an investment strategy, certain of the following risks may apply to your investment. Investing in equity securities is risky and subject to the volatility of the markets.Equity securities represent an ownership position in a company.These securities may include, without limitation, common stock, preferred stock, preference shares, tracking stock, warrants, and securities with equity conversion or purchase rights.The prices of equity securities fluctuate based on changes in the financial condition of their issuers and on market and economic conditions.Events that have a negative impact on a company probably will be reflected as a decline in the value of its equity securities.Furthermore, when the stock market declines, most equity securities, even those issued by strong companies, often will decline in value. Micro, small and medium capitalization stocks held by the Funds could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks also could be more volatile. Table of Contents - Prospectus 26 Small/micro-sized stocks may trade less frequently and in smaller volumes, and as a result may be less liquid, than securities of large capitalization stocks.Therefore, when purchasing and selling such securities, higher transactional costs may be paid.Additionally, if a Fund is forced to sell securities to meet redemption requests or other cash needs, it may be forced to dispose of such securities under disadvantageous circumstances and at a loss. The general level of stock prices could decline, and the intrinsic value of the stocks in which a Fund invests may never be recognized by the broader market. The Domestic Funds avoid start-up ventures and highly cyclical or speculative companies. Conversely, the Domestic Funds seek companies with solid financials and proven records. With regard to Funds that favor the financial services and consumer discretionary sectors: (i) the performance of financial services companies can be impacted by regulatory changes, interest rate fluctuations and changes in general economic conditions; and (ii) consumer discretionary companies may be adversely affected by changes in consumer spending, commodity price volatility, increased competition, depletion of resources and labor relations. Ariel Focus Fund is a non-diversified fund and therefore may be subject to greater volatility than a more diversified investment. A fluctuation in one stock could significantly affect the overall performance of the Fund. Investments in foreign securities, including ADRs and GDRs or other securities representing underlying shares of foreign companies, including but not limited to certificates of deposit issued by foreign banks and foreign branches of U.S. banks, participatory notes (instruments issued by registered foreign financial intermediaries to U.S. institutional investors), or other instruments that allow the Funds to participate in foreign markets, may underperform and may be more volatile and less liquid than comparable U.S. stocks.The values of foreign investments are affected favorably or unfavorably by foreign currency fluctuations.Foreign economies and markets may not be as strong or well regulated, foreign political systems may not be as stable (and may subject a portfolio to the risk of nationalization, expropriation, or confiscatory taxation of assets), and foreign financial reporting, accounting, custody, auditing and disclosure standards may not be as rigorous as those in the U.S.Foreign portfolio transactions generally involve higher commission rates, transfer taxes, and custodial costs.A Fund may have significant exposure to a particular region, sector, industry or currency, which may have a material impact on the Fund’s performance. In some foreign markets, custody arrangements for securities provide significantly less protection than custody arrangements in U.S. markets, and prevailing custody and trade settlement practices (e.g., the requirement to pay for securities prior to receipt) expose a Fund to credit and other risks it does not have in the U.S. with respect to participating brokers, custodians, clearing banks or other clearing agents, escrow agents, and issuers.A Fund may be required to maintain a license to invest directly in some foreign markets.In addition, a Fund may be limited in some jurisdictions from engaging in short sales or short-term trading (as defined by the relevant jurisdiction).Investments in foreign countries may subject a Fund to non-U.S. taxation (potentially retroactively) on (i) capital gains it realizes or dividends or interest it receives on non-U.S. investments, (ii) transactions in those investments, and (iii) the repatriation of proceeds generated from the sale of those investments. Investments in companies based in emerging markets present risks greater than those in mature markets. These countries may have less-developed legal and accounting systems, and investments may be subject to greater risks of government restrictions on withdrawing the sale proceeds of securities from the country. Economies of emerging countries may be more dependent on relatively few industries that may be highly vulnerable to local and global changes. Governments may be more unstable and present greater risks of nationalization, expropriation, or other confiscation of assets of issuers of securities, greater risk of default (by both the government and private issuers), greater governmental involvement in the economy, capital controls, inability to purchase and sell investments or otherwise settle security or derivative transactions (i.e., a market freeze), unavailability of material information about issuers, slower clearance and settlement, difficulties in obtaining and/or enforcing legal judgments or restrictions on foreign ownership of stocks of local companies. There may be greater risk of high inflation and more volatile interest and currency exchange rates, which could depress prices for extended periods of time. Investments in emerging countries may involve trading and operational risks (including the risk of natural disasters and wars) and may require the payment of additional costs. Performance dispersion may result among Ariel’s client accounts (incuding the Funds) due to an inability to aggregate trades and allocate price and transaction costs among clients and the Funds on a pro rata basis. Many emerging market countries have experienced substantial rates of inflation for many years, which may have adverse effects on the economies and the securities markets of those countries. Ariel generally defers to the MSCI Indices’ market classifications to determine whether a company is in an emerging market country. Table of Contents - Prospectus 27 The International/Global Funds may use various techniques to hedge currency exposure or to invest significant cash inflows in the market (i.e., reducing “cash drag”), including derivatives, ETFs, and other hedges. These techniques may include the following: buying and selling currency on a spot basis (i.e., foreign currency trades that settle within two days), entering into foreign currency forward contracts, buying and selling foreign currency options and securities, securities index options or futures, other futures contracts and options, and entering into swap agreements. The use of various types of derivatives and other hedges may intensify investment losses, may create more volatility and may expose the Funds to other losses and expenses. Derivatives involve the risk that changes in their value may not move as expected relative to the value of the assets, rates, or indexes they are designed to track, and suitable derivative instruments may not be available in all circumstances. Investments involving derivatives, such as foreign currency forward contracts, involve counterparty risk that could result in defaults on payment, delivery or other obligations. In addition, such investments may require a Fund to enter into agreements with counterparties and may require the payment of additional costs and the collateralization of a portion of a Fund’s account assets. Derivatives may be sensitive to changes in economic and market conditions and may create leverage, which could result in losses that significantly exceed a Fund’s original investment. In addition, given their complexity, derivatives expose the Funds to risks of mispricing or improper valuation. Forward contracts are used to protect against uncertainty in the level of future exchange rates. The use of forward contracts does not eliminate the risk of fluctuations in the prices of the underlying securities a Fund owns or intends to acquire, but it does fix a rate of exchange in advance. Although forward contracts may reduce the risk of loss from a decline in the value of the hedged currency, at the same time they limit any potential gain if the value of the hedged currency increases. The International/Global Funds often will hedge large currency exposures in an attempt to reduce unintended tracking error versus the Funds’ respective benchmarks by using currency forward contracts although the Funds will also secure or maintain currency exposure via spot markets (i.e., foreign currency trades that settle within two days). The International/Global Funds’ currency strategy is primarily designed to reduce risk, and it aims to dampen the effects of large currency moves primarily in major benchmark currencies, not eliminate all currency tracking error entirely. A Fund will not be perfectly hedged as the costs could be prohibitive and often unwarranted. In particular, the projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain. The use of forward contracts in this manner might reduce a Fund’s performance if there are unanticipated changes in currency prices to a greater degree than if the portfolio had not entered into such contracts. The Funds’ Adviser uses discretion and judgment in determining the cost benefit analysis of hedging. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although lack of liquidity in an ETF could result in it being more volatile than the underlying portfolio of securities.ETFs also have management fees that increase the cost of owning ETFs compared to owning the underlying securities directly. Certain Funds will on occasion temporarily hold excess cash (i.e., more than the cash levels appropriate to handle daily redemptions of Fund shares) or cash equivalents for defensive purposes in attempting to respond to adverse market, economic, political, or other conditions, including during times when value investments (i.e., stocks selling at discounts to their intrinsic value) are difficult to identify. If the Funds hold excess cash, they will be exposed to inflation risk and the risk of lower returns. Holding excess cash may be inconsistent with the Funds’ principal investment strategies and upon doing so the Funds may fail to achieve their investment objectives. Cash equivalents are negotiable instruments, such as commercial paper, treasury bills, short-term government bonds, payable by third parties. Third parties include foreign banks and foreign governments. Foreign cash equivalents are riskier because they involve foreign counterparties, foreign exchange risk, as well as the risks associated with foreign currencies. The Funds are also subject to the risk that a change in U.S. law and related regulations will impact the way the Funds operate, increase the particular costs of the Funds’ operations, and/or change the competitive landscape. Although past performance cannot predict future results, stock investments historically have outperformed most bond and money market investments over long time periods. However, this higher return has come at the expense of greater short-term price fluctuations.Thus, you should not invest in the Funds if you anticipate a near-term need – typically within five years – for either the principal or the gains from your investment. Table of Contents - Prospectus 28 Management of the Funds INVESTMENT ADVISER Ariel, which began operations in 1983, manages the investments of the Funds.Its investment management services include buying and selling securities on behalf of the Funds, as well as conducting the research that leads to buy and sell decisions. The firm is headquartered at 200 East Randolph Street, Suite 2900, Chicago, Illinois 60601 (telephone: 312.726.0140 or 800.725.0140, website: arielinvestments.com). Every year the Funds’ Board of Trustees considers whether to continue and renew the investment management agreements for the Funds.A discussion regarding the basis for the Trustees’ approval of the agreements is available in the Funds’ semi-annual report to shareholders for the six months ended March 31. Neither this Prospectus nor the Statement of Additional Information is intended to give rise to any contract rights or other rights in any shareholder, other than any rights conferred explicitly by federal or state securities laws that have not been waived. The Funds enter into contractual arrangements with various parties, including, among others, the Adviser, who provide services to the Funds. Shareholders are not parties to, or intended to be third-party beneficiaries of, those contractual arrangements. This Prospectus and the Statement of Additional Information provide information concerning each Fund that you should consider in determining whether to purchase shares of the Funds. Each Fund may make changes to this information from time to time. MANAGEMENT FEES ARIEL FUND Ariel is paid for its investment and administration services provided to Ariel Fund at the annual rate of 0.65% of the first $500 million of average daily net assets, declining to 0.55% of average daily net assets over $1 billion.For the fiscal year ended September 30, 2015, the fee amounted to 0.58% of average daily net assets for the Investor Class and 0.58% of average daily net assets for the Institutional Class. ARIEL APPRECIATION FUND Ariel is paid for its investment and administration services provided to Ariel Appreciation Fund at the annual rate of 0.75% of the first $500 million of average daily net assets, declining to 0.65% of average daily net assets over $1 billion. For the fiscal year ended September 30, 2015, the fee amounted to 0.69% of average daily net assets for the Investor Class and 0.69% of average daily net assets for the Institutional Class. ARIEL FOCUS FUND Ariel is paid for its investment and administration services provided to Ariel Focus Fund at the annual rate of 0.65% of the first $500 million of average daily net assets, declining to 0.55% of average daily net assets over $1 billion.For the fiscal year ended September 30, 2015, after waivers, the fee amounted to 0.28% of average daily net assets for the Investor Class and 0.33% of the average daily net assets for the Institutional Class. ARIEL DISCOVERY FUND Ariel is paid for its investment and administration services provided to Ariel Discovery Fund at the annual rate of 0.80% of the first $500 million of average daily net assets, declining to 0.70% of average daily net assets over $1 billion.For the fiscal year ended September 30, 2015, the Adviser waived all of its management fees for the Investor Class. For the Institutional Class, after waivers, the management fee amounted to 0.51% of average daily net assets. ARIEL INTERNATIONAL FUND Ariel is paid for its investment services provided to Ariel International Fund at the annual rate of 0.80% of the first $1 billion of average daily net assets, declining to 0.75% of average daily net assets over $1 billion.For the fiscal year ended September 30, 2015, the Adviser waived all of its management fees for the Investor Class and Institutional Class Table of Contents - Prospectus 29 ARIEL GLOBAL FUND Ariel is paid for its investment services provided to Ariel Global Fund at the annual rate of 0.80% of the first $1 billion of average daily net assets, declining to 0.75% of average daily net assets over $1 billion.For the fiscal year ended September 30, 2015, the Adviser waived all of its management fees for the Investor Class.For the Institutional Class after waivers, the management fee amounted to 0.50% of average daily net assets. PORTFOLIO MANAGERS ARIEL FUND John W. Rogers, Jr.,Chairman, CEO and Chief Investment Officer, Ariel Investments. John is the Lead Portfolio Manager for Ariel Fund. As such, he makes the final investment decisions for the Fund. He founded the firm in 1983 and has served as Lead Portfolio Manager for Ariel Fund since the Fund’s inception in 1986. John P. Miller,CFA, Senior Vice President, Ariel Investments and Portfolio Manager, Ariel Fund. John has served in this capacity since November 2006. John began his investment career at Cantor Fitzgerald & Co. in 1987 and joined Ariel in 1989. Kenneth E. Kuhrt,CPA, Senior Vice President, Ariel Investments and Portfolio Manager, Ariel Fund. Ken has served in this capacity since December 2011.Ken joined Ariel in 2004 as a Research Analyst.Prior to joining Ariel, he worked at William Blair & Company, LLC, most recently serving as a senior investment banking analyst. Ken began his career at KPMG, LLP in 1997. ARIEL APPRECIATION FUND John W. Rogers, Jr.,Chairman, CEO and Chief Investment Officer, Ariel Investments, Co-Portfolio Manager, Ariel Appreciation Fund. John served as Lead Portfolio Manager for Ariel Appreciation Fund from 2002 to December 2011. Timothy Fidler,CFA, Senior Vice President and Director of Research, Ariel Investments and Co-Portfolio Manager, Ariel Appreciation Fund. Tim served as Portfolio Manager of Ariel Appreciation Fund from November 2009 to December 2011.Prior to joining Ariel in 1999, he was a Research Analyst and Portfolio Manager at Morgan Stanley working on the firm’s U.S. value management teams. ARIEL FOCUS FUND Charles K. Bobrinskoy,Vice Chairman and Head of Investment Group, Ariel Investments and Portfolio Manager, Ariel Focus Fund. Charlie has served as Portfolio Manager since the Fund’s inception in 2005. He also oversees Ariel’s investment team. Prior to joining Ariel in 2004, Charlie spent 21 years working at Citigroup and its predecessor company, Salomon Brothers, Inc., where he served in a variety of leadership positions, ultimately becoming Managing Director and Head of North American Investment Banking Branch Offices. ARIEL DISCOVERY FUND David M. Maley,Senior Vice President, Ariel Investments and Lead Portfolio Manager, Ariel Discovery Fund. David has served as Lead Portfolio Manager for Ariel Discovery Fund since the Fund’s inception in 2011. As such, he makes the final investment decisions for the Fund. He also oversees Ariel’s domestic trading operations. Prior to joining Ariel in 2009, David spent 25 years in the investment industry, most recently serving as the PortfolioManager for the micro-cap value strategy at Maple Hill Capital Management. David began his career at Goldman Sachs in 1984. Kenneth E. Kuhrt,CPA, Senior Vice President, Ariel Investments and Portfolio Manager, Ariel Discovery Fund. Ken has served as Portfolio Manager for Ariel Discovery Fund since the Fund’s inception in 2011.Ken joined Ariel in 2004 as a Research Analyst.Prior to joining Ariel, he worked at William Blair & Company, LLC, most recently serving as a senior investment banking analyst.Ken began his career at KPMG, LLP in 1997. Table of Contents - Prospectus 30 ARIEL INTERNATIONAL FUND AND ARIEL GLOBAL FUND Rupal J. Bhansali, Executive Vice President, Chief Investment Officer—International Equities, Ariel Investments and Portfolio Manager, Ariel International Fund and Ariel Global Fund. Rupal joined Ariel in 2011 and has served as Portfolio Manager for the International/Global Funds since their inception in 2011.With more than 20 years of industry experience, Rupal recently spent 10 years at MacKay Shields as Head of International Equities. The Statement of Additional Information provides more details about the portfolio managers’ compensation, other accounts managed by the portfolio managers and their ownership of shares of the respective Fund(s) they manage. ADMINISTRATION The Adviser is responsible for the administrative services for the Domestic Funds. These services include: • Responding to shareholder requests for information on their accounts and the Funds in general • Preparing quarterly reports for shareholders • Preparing reports for the Funds’ Board of Trustees Effective April 1, 2016, The Northern Trust Company (“Northern Trust”) provides fund administration and tax reporting services for the Funds in its role as sub-fund administrator engaged by the Adviser for the Domestic Funds and as fund administrator engaged by the Trust for the International/Global Funds. Northern Trust also acts as the Funds’ accounting agent and custodian. U.S. Bancorp Fund Services, LLC (“USBFS”) serves as the Funds’ transfer agent. As transfer agent, USBFS maintains shareholder records, opens shareholder accounts and processes buy and sell orders for shares of the Funds. MANAGING YOUR ACCOUNT You may purchase or sell shares in the Funds directly through Ariel or through an intermediary, such as a broker, bank, investment adviser or record-keeper.Intermediaries may charge other fees to their clients—check with your financial adviser.The following sections apply to purchasing and selling Fund shares directly. DOING BUSINESS WITH ARIEL Shareholder services representatives are available Monday through Friday (except holidays) from 8:00 a.m. to 7:00 p.m. Central Time.The Funds’ website (arielinvestments.com) and Turtle Talk (an automated shareholder information hotline, 800.292.7435) are both available 24 hours a day, 7 days a week. Shares of the Funds are offered for sale in the United States and its territories only, including Guam, Puerto Rico and the U.S. Virgin Islands.To invest in the Funds, you must be a U.S. citizen or resident alien, and you must reside in the United States and its territories or have a U.S. military address. OPENING A NEW ARIEL ACCOUNT You can open an account in three different ways: online, by wire or by mail. ONLINE TRANSACTIONS To open an account online with no forms to print or mail, go to arielinvestments.com and click on “Open An Account” located on the home page.To open an account you will need to provide your Social Security number.Further changes to user credentials (such as your user ID or password) will only require the last four digits of the Social Security Number.When you establish a new account online, you will also be asked to establish banking information and options. Table of Contents - Prospectus 31 Payment for shares purchased online may be made only through an ACH (Automatic Clearing House) debit of your bank account of record.As a precaution to our shareholders, new accounts opened online are limited to a maximum initial purchase of $10,000.An initial purchase above that amount must be made by wire or by mail, accompanied with a completed and signed account application.This limit does not apply to subsequent purchases after an account has been established.Redemptions will be paid by check, wire or ACH transfer only to the address or bank account of record.Only bank accounts held at domestic financial institutions that are ACH members can be used for transactions online.Online transactions also are subject to the same purchase and redemption minimums and maximums as other transaction methods. You should be aware that there may be delays, malfunctions or other inconveniences associated with online transactions.There also may be times when the website is unavailable for Fund transactions or other purposes.Should this happen, you should consider performing transactions by another method. The Funds employ procedures to confirm that online transactions are genuine.These procedures include passwords, encryption and other precautions reasonably designed to protect the integrity, confidentiality and security of shareholder information.In order to conduct transactions online, you will need your account number, username and password.The Funds and their service providers will not be liable for any loss, liability, cost or expense for following instructions communicated online, including fraudulent or unauthorized instructions. BY WIRE To open an account and make an initial investment by wire, a completed account application (online or by mail) is required before your wire can be accepted.Upon receipt of your completed application, your account number will be assigned.This number will be required as part of the instruction that you should provide to your bank to send the wire.Your bank should transmit monies by wire to: U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, WI 53202 ABA Number: 075000022 Credit: U.S. Bancorp Fund Services, LLC Account Number: 112-952-137 Further Credit: Ariel Investment Trust (Your shareholder registration name) (Your shareholder account number and Fund name or Fund number) Ariel Fund: Ariel Appreciation Fund: Ariel Focus Fund: Ariel Discovery Fund: Ariel International Fund: Ariel Global Fund: Fund Numbers Investor Class Institutional Class Before sending a wire, please contact the transfer agent at 800.292.7435 to advise them of your intent to wire monies.This will ensure prompt and accurate credit upon receipt of your wire.Your bank must include the name of the Fund you are purchasing, your Ariel shareholder account number and your name so that monies can be correctly applied.Wired funds must be received prior to 3:00 p.m. Central Time to be eligible for same day pricing.The Funds and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions.Wires cannot be sent on days when the Federal Reserve is closed (even if the Funds are open for business).This includes Columbus Day and Veterans’ Day.Wire orders to buy or sell shares that are placed on such days will be processed on the next day that both the Funds and the Federal Reserve are open. Table of Contents - Prospectus 32 BY MAIL You can obtain an account application by calling 800.292.7435 or by downloading an application from arielinvestments.com.Mail your completed application to: Regular mail Overnight mail Ariel Investment Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Ariel Investment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202-5207 The Funds do not consider the U.S. Postal Service or other independent delivery service to be their agents.Therefore, deposit in the mail or with such services, or receipt at a USBFS post office box, of purchase orders (or redemption requests) does not constitute receipt by the transfer agent of the Funds. INVESTOR CLASS SHARES Investor Class shares are offered to individual investors directly or through mutual fund supermarkets or platforms offered by broker-dealers or other financial intermediaries and charge a 0.25% distribution and service fee.Investor Class shares are subject to a minimum initial investment of $1,000. INSTITUTIONAL CLASS SHARES Institutional Class shares are offered primarily for direct investments by institutional investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations, corporations, financial intermediaries and high net worth individuals.The minimum initial investment for Institutional Class shares is $1 million.The Distributor may waive the initial minimum in certain circumstances, including, but not limited to, the following: • Certain wrap or other fee based programs for the benefit of clients of investment professionals or other financial intermediaries • Employees and directors of the Adviser and its affiliates and their family members • Employee benefit plans sponsored by the Adviser • Trustees of the Trust and their family members • Employer-sponsored retirement plans, such as defined contribution plans (401(k) plans and 457 plans), defined benefit plans, pension and profit-sharing plans, employee benefit trusts, employee benefit plan alliances and other retirement plans established by financial intermediaries where the investment is expected to reach the $1 million minimum within a reasonable time period or the plan currently has assets of at least $25 million • Certain registered investment advisers, broker-dealers and individuals accessing accounts through registered investment advisers. Family members include spouse, parents, spouse’s parents, children, children’s spouses, brother, sister, and domestic partner. USA PATRIOT ACT In accordance with the regulations issued under the USA PATRIOT Act, the Funds and USBFS are required to obtain, verify and record information that identifies each person who applies to open an account.For this reason, when you open (or change ownership of) an account, you will be asked for your name, street address (or APO/FPO), date of birth, taxpayer identification number and other information, which will be used to verify your identity. The Funds are required to reject your account application if you fail to provide all of the required information.The Funds will attempt to contact you or your broker to try and collect the missing information.Please note: • If you are unable to provide the requested information or the Funds are unable to contact you within two business days, your application will be rejected and your purchase check will be returned. Table of Contents - Prospectus 33 • If you provide the required information following the request, your investment will be accepted and you will receive the Fund price as of the date all information is received. IMPORTANT INFORMATION ABOUT OPENING AN ACCOUNT If the Funds are unable to verify your identity based on the information you provide, they reserve the right to close and liquidate your account.You will receive the Fund share price for the day your account is closed and the proceeds will be mailed to you.Please note that your redemption proceeds may be more or less than the amount you paid for your shares and the redemption may be a taxable transaction.Under some circumstances, the Funds may be required to “freeze” your account if information matches government suspicious activity lists. The Funds reserve the right to hold your proceeds until the earlier of (i) 15 days after your purchase check was invested or (ii) the date your purchase check is verified as cleared. Under certain circumstances, if no activity occurs in an account within a time period specified by state law, your shares in the Fund may be transferred to that state.Although state laws may vary, to prevent this, we recommend you contact us regarding your account(s) at least annually by phone at 800.292.7435 or by logging into your account online at arielinvestments.com. PLEASE NOTE: REGARDING PURCHASES OF SHARES IN THE FUNDS • Refer to “Determining the price for your transaction” on page 40 for information regarding how the Fund share price for your purchase or redemption transaction is determined. • Broker-dealers may charge a transaction fee on the purchase or sale of Fund shares.The Funds will be deemed to have received a purchase or redemption order when an authorized broker-dealer, or its authorized designee, receives the order. • The number of shares you have purchased is calculated based on the Fund share price (net asset value) you received at the time of your order. • Purchases are accepted only in U.S. dollars drawn on U.S. banks.The Funds will not accept payment in cash or money orders.To prevent check fraud, the Funds will not accept third party checks (except for properly endorsed IRA rollover checks), Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post dated checks, gift cards or certificates or any conditional order or payment. • With an Automatic Investment Program, any time a scheduled investment is rejected by your bank, the Funds will charge your account $25, plus any loss incurred.Two consecutive rejects will result in suspension of your Automatic Investment Program until further notice.If you cancel your monthly Automatic Investment Program prior to reaching the account minimum, the Funds reserve the right to close your account and send you the proceeds with 30 days prior written notice, unless a balance of $1,000 or more for the Investor Class or $1 million or more for the Institutional Class is restored within that 30-day period. • If payment for your check or telephone purchase order does not clear, the Funds will cancel your purchase.The transfer agent will charge a $25 fee against your account, in addition to any loss sustained by the Funds for any payment that is returned. • The Funds reserve the right in their sole discretion to waive investment minimums and/or set lower investment minimums than those minimums stated in this Prospectus.For example, the Funds may waive or lower investment minimums for investors who invest in the Funds through an asset-based fee program made available through a financial intermediary or invest in the Funds through a 401(k) or other retirement account. Table of Contents - Prospectus 34 • The Funds reserve the right to stop selling shares at any time.The Funds also reserve the right to terminate the privilege of any investor to open an account or to execute purchases through exchange transactions in any account at any time in the Funds with or without prior notice. REGARDING THE SALE OF SHARES IN THE FUNDS • The Funds normally send the proceeds of your redemption to you the next business day.However, if a Fund believes the sale may adversely affect the operation of the Fund, it may take up to seven days to send your proceeds.We recommend that you call the Funds at 800.292.7435 before redeeming $500,000 or more.By calling first, you may avoid delayed payment of your redemption. • The Funds reserve the right to pay redemptions in-kind (marketable portfolio securities).If the Funds pay your redemptions in-kind, you will bear the market risks associated with such securities until you have converted them to cash. • The Funds may charge a $10 fee to process payment by wire or to overnight mail. • If the value of your account falls below $1,000 for the Investor Class or $1 million for the Institutional Class for any reason, including a market decline, the Funds reserve the right to close your account and send you the proceeds with 30 days prior written notice.Unless a balance of $1,000 for the Investor Class or $1 million for the Institutional Class or more is restored within that 30-day period, the Funds will redeem your shares at the NAV calculated on the day your account is closed. • Special documentation may be required to redeem from certain types of accounts, such as trust, corporate, nonprofit or retirement accounts.Please contact the Funds at 800.292.7435 regarding the specific requirements for your transaction. • If you recently made a purchase by mail or ACH, the Funds cannot send you the proceeds from your redemption of shares until reasonably satisfied that your purchase payment has cleared.When the Funds receive your redemption request in good form, your shares will be redeemed at the next calculated price, however your proceeds may be delayed until the earlier of 15 calendar days after your purchase was made or the date the Funds can verify your purchase has cleared.Good form means that the Funds’ transfer agent has all information and documentation it deems necessary to effect your order. • Certain transactions and account maintenance requests must be made in writing.If there are multiple account owners, all owners must sign these written requests. • Once a telephone transaction has been placed, it cannot be cancelled or modified. • Shareholders who have an IRA or other retirement plan account must indicate on their redemption request whether or not to withhold federal income tax.If you do not make an election, the Funds will automatically withhold 10% in taxes. SIGNATURE GUARANTEE In some cases, you will have to obtain a signature guarantee.A signature guarantee can be obtained from a financial institution such as a commercial bank, savings bank, credit union or broker-dealer who participates in a signature guarantee program.You need to be a customer of the financial institution in order to receive a signature guarantee.A signature guarantee is designed to protect you and the Funds from fraudulent activities. The Funds require a signature guarantee, from either a Medallion program member or a non-Medallion program member, in the following situations: • If ownership is being changed on your account, such as adding or removing a joint owner • You want to sell more than $100,000 in shares • When redemption proceeds are payable or sent to any person, address or bank account not on the Funds’ records Table of Contents - Prospectus 35 • If you are requesting a redemption and a change of address and/or bank account was received by the Funds’ transfer agent within the last 30 days Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial source.In addition to the situations described above, the Funds and/or their transfer agent reserve the right to require a signature guarantee or signature validation program stamp in other instances based on the circumstances of the particular transaction. For your convenience, forms to process most transactions that require a signature guarantee are available on arielinvestments.com. SHAREHOLDER SERVICES SHAREHOLDER STATEMENTS AND REPORTS To keep you informed about your investments, the Funds send you various account statements and reports, including: • Confirmation statements that verify your buy or sell transaction (except in the case of automatic purchases or redemptions from bank accounts). Please review your confirmation statement for accuracy. • Quarter-end and year-end shareholder account statements. • Reports for the Funds, which includes Portfolio Manager Commentary, Performance Discussion and Company Spotlights. • Shareholder tax forms. When the Funds send financial reports, prospectuses and other regulatory materials to shareholders, we attempt to reduce the volume of mail you receive by sending one copy of these documents to two or more account holders who share the same address.Should you wish to receive individual copies of materials, please contact us at 800.292.7435.Once we have received your instructions, you will begin receiving individual copies for each account at the same address within 30 days. With eDelivery, you can receive your tax forms, account statements, fund reports, and prospectuses online rather than by regular mail.Taking advantage of this free service not only decreases the clutter in your mailbox, it also reduces your fund fees by lowering printing and postage costs.To receive materials electronically, please contact us at 800.292.7435 or visit arielinvestments.com to sign up for eDelivery. SECURING YOUR TELEPHONE AND ONLINE ORDERS The Funds will take all reasonable precautions to ensure that your telephone and online transactions are authentic.By telephone, such procedures include a request for personal identification (account or Social Security number) and tape-recording your instructions.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.Online, such procedures include the use of your Ariel shareholder account number, Social Security number, username, password and encryption.As a precaution to our shareholders, new accounts opened online are limited to a maximum initial purchase of $10,000.An initial purchase above that amount must be made by wire or by mail, accompanied with a completed and signed account application.This limit does not apply to subsequent purchases after an account has been established.The Funds and their service providers cannot be held liable for executing instructions they reasonably believe to be genuine.All shareholders automatically receive telephone and online privileges to exchange, purchase or sell shares.403(b) account holders do not have any telephone or online privileges. If you do not want the flexibility of telephone and online privileges, please inform the Funds by telephone or in writing.Telephone and online trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call waits.Please allow sufficient time to place your telephone and online transactions. Table of Contents - Prospectus 36 EXCHANGING SHARES You may exchange shares of any Fund you own for shares of another Fund, so long as you meet the investment minimums required for each Fund and share class.An exchange represents both a sale and a purchase of Fund shares.Therefore, you may incur a gain or loss for income tax purposes on any exchange.Shares purchased through exchange must be registered in the current account name with the same Social Security or taxpayer identification number. You also may exchange the shares of any Fund you own for shares of a money market fund made available by the Trust or exchange shares of such money market fund for shares of any Fund.You should read the money market fund’s prospectus prior to investing in that mutual fund.You can obtain a prospectus for them oney market fund calling 800.292.7435 or by visiting arielinvestments.com. SYSTEMATIC WITHDRAWALS If you wish to receive regular withdrawals from your account, please send a letter with your account name; account number; the number of shares you wish to sell or the dollar amount you wish to receive on a regular basis; how often you wish to receive each payment (monthly or quarterly); and the method of receipt.See page 35 for signature guarantee requirements.Note, you must maintain a minimum balance of $50,000 and make a minimum withdrawal of $100 to participate in a systematic withdrawal plan. PAYMENTS TO BROKERS, DEALERS AND OTHER FINANCIAL INTERMEDIARIES Brokers, dealers, financial intermediaries, record-keepers and other service providers (collectively, “Intermediaries”) may be entitled to receive certain payments from the Funds, the Adviser or, Ariel Distributors, LLC.In addition to compensating Intermediaries for distribution, shareholder servicing and record-keeping, these payments may be required by Intermediaries for selling the Funds’ shares and providing continuing support to shareholders. Intermediaries may receive (i) distribution and shareholder servicing fees from the Distributor; (ii) fees from the Funds for providing record-keeping and shareholder services to investors who hold shares of the Funds through omnibus accounts; and (iii) other compensation, described below, paid by the Adviser or the Distributor from their own resources. Intermediaries may, as a condition to distributing the Funds and servicing shareholder accounts, require that the Adviser or the Distributor pay or reimburse the Intermediary for its marketing support expenses, including: business planning assistance; educating personnel about the Funds; shareholder financial planning needs; placement on the Intermediary’s list of offered funds; and access to sales meetings, sales representatives and management representatives of the Intermediary. A number of factors are considered in determining whether to pay these additional fees and the amount of the fees, including the Intermediary’s sales and assets and the quality of the Intermediary’s relationship with the Adviser and the Distributor.Fees generally are based on the value of shares of the Funds held by the Intermediary for its customers or based on sales of shares of the Funds by the Intermediary, or a combination thereof.Some Intermediaries also may choose to pay additional compensation to their registered representatives who sell the Funds.Such payments may be associated with the status of a Fund on an Intermediary’s preferred list of funds or otherwise associated with the Intermediary’s marketing and other support activities.The foregoing arrangements may create an incentive for Intermediaries, as well as their registered representatives, to provide the Funds with enhanced sales and marketing support and/or recommend and sell shares of the Funds rather than other mutual funds. The Statement of Additional Information provides more details about these payments. Some of the Adviser’s employees (who also are registered representatives of the Adviser and its subsidiary, the Distributor) have incentive compensation arrangements in which the Adviser will pay such persons for the sale of shares of the Funds in certain circumstances. These employees are salespersons, not senior research team members or portfolio managers who provide clients with investment advice. It should be noted that employees of the Adviser do not sell non-Ariel investment products or services. To the extent there is a conflict of interest in that Ariel’s employees have the incentive to sell the Funds based on compensation rather than on an investor’s needs, Ariel addresses the conflict through this disclosure. Shareholders should be aware that they may purchase the Funds through other intermediaries, some of which also may be incentivized to sell the Funds, as discussed above. Although the Funds may use brokers who sell shares of the Funds to trade securities in the Funds’ portfolios, the Funds do not consider the sale of Fund shares as a factor when selecting brokers to effect portfolio transactions. Table of Contents - Prospectus 37 RULE 12B-1 FEES The Funds have adopted a plan under Rule 12b-1 that allows the Funds to pay distribution fees of 0.25% of average daily net fund assets for the sale and distribution of Investor Class shares.Because these fees are paid out of Fund assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. FREQUENT TRADING The Funds do not knowingly permit frequent or short-term trading (also known as market timing).Do not invest in the Funds if you are a market timer. Excessive trading interferes with a Fund’s ability to implement long-term investment strategies; increases a Fund’s portfolio turnover ratio and portfolio transaction expenses; and may increase taxable distributions, decrease tax-efficiency and decrease investment performance for the Fund’s long-term shareholders. The Funds’ Board of Trustees has adopted market timing policies and procedures.It is the policy of the Funds to discourage, take reasonable steps to deter or minimize, and not accommodate, to the extent practical, frequent purchases and redemptions of shares of the Funds.Although there is no assurance that the Funds will be able to detect or prevent frequent trading or market timing in all circumstances, the following policies have been adopted to address these issues: • The Funds monitor trading activity within specific time periods on a regular basis in an effort to detect frequent, short-term or other inappropriate trading.The Funds may deem a sale of Fund shares to be disruptive if the sale is made within 60-days of a purchase, such sales happen more than once per year, or transactions seem to be following a frequent trading pattern.This rule also applies to exchanges of Funds shares.A purchase of a Fund’s shares followed by a redemption within a 60-day period may result in the Fund rejecting a future purchase request made within the next 60-days. • The Funds reserve the right to reject any purchase request – including exchanges from any of the Funds or the money market fund made available by the Trust – without notice and regardless of size.A purchase request could be rejected, for example, if the Funds determine that such purchase may disrupt a Fund’s operation or performance or because of a history of frequent trading by the investor.In determining whether such trading activity is disruptive to a Fund, a number of factors are considered including, but not limited to, the size of the trade relative to the size of the Fund, the number of trades and the type of Fund involved. • The Funds also reserve the right to terminate the privilege of any investor to open an account or to execute purchase or exchange transactions in any account at any time in the Funds with or without prior notice, if such investor appears to be market timing or if any transaction is inconsistent with the Funds’ frequent trading policies and procedures. The preceding policies do not apply to the following: • Purchases of shares with Fund dividend or capital gains distributions • Purchases or sales transacted through the Funds’ Automatic Investment Program involving predetermined amounts on predetermined dates • Redemptions of shares to pay Fund or account fees • Account transfers and re-registrations of shares within the same Fund • Purchases of shares in retirement accounts by asset transfer or direct rollover • Emergency situations (which will be determined by the Funds in their sole discretion) The Funds use several methods to reduce the risks of market timing, including working with Intermediaries and the Funds’ transfer agent to monitor investor accounts (e.g., reviewing holding periods and transaction amounts) and reviewing trading activity to identify transactions that may be inconsistent with the Funds’ frequent trading policy. Table of Contents - Prospectus 38 The Funds have not entered into any arrangements that permit organizations or individuals to market time the Funds.Although the Funds will not knowingly permit investors to excessively trade shares of the Funds, investors seeking to engage in frequent trading may employ a variety of strategies to avoid detection, and there can be no guarantee that all market timing will be prevented, despite the best efforts of the Funds and its service providers.The ability of the Funds to detect and curtail excessive trading practices also may be limited by operational systems and technological limitations.The Funds reserve the right to terminate or amend the exchange privilege at any time. The Funds have entered into agreements with Intermediaries which trade shares in the Funds through omnibus accounts in order to help the Funds obtain transaction information from those Intermediaries for the purpose of identifying investors who engage in frequent trading.The Funds cannot always detect or prevent excessive trading that may be facilitated by Intermediaries or by the use of omnibus accounts.There can be no assurance that the Funds will successfully identify all Intermediaries with omnibus accounts in the Funds or all frequent trading that occurs in those accounts.There can be no assurance that Intermediaries will properly administer the Funds’ frequent trading policies.Intermediaries may apply frequent trading policies that differ from those used by the Funds.If you invest in the Funds through an Intermediary, you should read that firm’s fund materials carefully to learn of any rules or fees that may apply to your trades. CALCULATING THE FUNDS’ SHARE PRICES AT NET ASSET VALUE The Funds calculate the price of Fund shares at net asset value (“NAV”) as of the close of trading on the New York Stock Exchange (NYSE) (normally 3:00 p.m. Central Time) every day the NYSE is open for business.The Exchange is normally open for business every weekday, except when the following holidays are observed: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.Ariel may suspend redemptions or postpone payment dates on days when the NYSE is closed (other than weekends and holidays), when trading is restricted or as permitted by the SEC.The NAV is computed by subtracting the Fund’s liabilities from its total assets and dividing the result by the number of shares outstanding. Equity securities held in the Funds’ portfolios generally are valued at their market prices.Bonds generally are valued on the basis of quotations provided by pricing services or dealers in those securities.Short-term securities are valued at amortized cost, so long as it approximates fair value.In cases when quotations for a particular security are not readily available, the fair value of the security is determined based on procedures approved by the Funds’ Board of Trustees. For example, the Funds may calculate a fair value for a security if the principal market in which a portfolio security is traded closes early or if trading in a security is halted before a Fund calculates its NAV.A security’s fair value may result in a value that is significantly different than its opening price the next day.Further, the use of fair value pricing by a Fund may cause the NAV of its shares to differ significantly from the NAV that would be calculated using last or next reported prices. In general, foreign securities are more likely to require a fair value determination than domestic securities because circumstances may arise between the close of the market on which the securities trade and the time as of which a Fund values its portfolio securities, which may affect the value of such securities.Securities denominated in foreign currencies and traded in foreign markets will have their values converted into U.S. dollar equivalents at the prevailing exchange rates as computed by the Funds’ accounting agent.Fluctuation in the values of foreign currencies in relation to the U.S. dollar may affect the NAV of the International/Global Funds’ shares even if there has not been any change in the foreign currency prices of those Funds’ investments. To the extent that the International/Global Funds’ securities trade in markets on days when the Fund is not open for business, the Fund’s NAV may vary on those days.In addition, trading in certain portfolio investments may not occur on days the Fund is open for business because markets or exchanges other than the NYSE may be closed.If the exchange or market on which the Fund’s underlying investments are primarily traded closes early, the NAV may be calculated prior to its normal market calculation time.For example, the primary trading markets for a Fund may close early on the day before certain holidays and the day after Thanksgiving. Table of Contents - Prospectus 39 DETERMINING THE PRICE FOR YOUR TRANSACTION If the Funds receive your request to purchase, sell or exchange Fund shares at or before NYSE Closing Time (normally 3:00 p.m. Central Time), you will receive the NAV calculated that day.If your request is received after NYSE Closing Time, your request will be processed at the NAV calculated on the following business day. In some cases the Funds may require additional documentation to complete your request to purchase, sell or exchange Fund shares.Once the Funds receive your request in good form, your transaction will be processed at the next calculated price. If you are purchasing, selling or exchanging Fund shares through an Intermediary, your NAV is dependent upon when your Intermediary receives your request and sends it to the Funds.To receive the closing price for the day you place your order, your Intermediary must receive your order at or before NYSE Closing Time and promptly transmit the order to the Funds.The Funds rely on your Intermediary to have procedures in place to assure that our pricing policies are followed. DISTRIBUTIONS Net realized capital gains of a Fund, if any, are distributed to all shareholders at least annually.Net investment income of a Fund, if any, is declared and distributed once per year.You may receive your Fund dividends and/or capital gains distributions in several ways: • Reinvestment.Unless otherwise instructed, your dividends and capital gains distributions will be reinvested in additional Fund shares.The share price is computed as of the declared dividend date.You may change the disposition of your dividends and capital gains by writing or calling the transfer agent at least 5 days prior to the record date of the next distribution. • Income only.You may choose to automatically reinvest your capital gains distributions, but receive a check for income dividends.If you prefer, we will send your dividend proceeds directly to your bank or financial institution via ACH transfer.You must establish banking instructions at least 15 days prior to the distribution. • Cash.If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, each Fund reserves the right to reinvest the amount of the distribution check in your account, at the Fund’s then current net asset value, and to reinvest all subsequent distributions. Please note: • The Funds will automatically reinvest distributions for IRA, ESA and 403(b) shareholders.A cash payment of a distribution is considered a withdrawal of IRA earnings, and is subject to taxes and potential income tax penalties for those under age 59½.Once you reach 59½, you are eligible to withdraw the earnings from your IRA and may request cash payments of the distributions. • For those not reinvesting their dividends, the Funds will normally mail distribution checks within 5 business days following the payable date. TAXES The tax status of your distributions from a Fund does not depend on whether you reinvest them or take them in cash, nor does it depend on how long you have owned your shares.Rather, income dividends and short-term capital gains distributions are taxed as ordinary income.Long-term capital gains distributions are taxed as long-term capital gains and different tax rates apply for these distributions.Every January, the Funds will send you and the IRS a statement called Form 1099-DIV.This form will show the amount of each taxable distribution you received from the previous year.If the total distributions you received for the year are less than $10, you may not receive a Form 1099-DIV.Please note retirement account shareholders will not receive a Form 1099-DIV. Table of Contents - Prospectus 40 If you sell shares you have held for a year or longer, any gain or loss is treated as a capital gain or loss.If you sell shares within one year of purchase, any gains are treated as ordinary income and losses are subject to special rules. DISCLOSURE OF PORTFOLIO HOLDINGS The Funds publicly disclose portfolio holdings as of the most recent quarter-end at arielinvestments.com, generally within 5 business days of quarter-end.A summary of the policies and procedures regarding the Funds’ disclosure of portfolio holdings may be found in the Funds’ Statement of Additional Information.This information is also available at arielinvestments.com. INDEX DESCRIPTIONS Please note that indexes are unmanaged, and you cannot invest directly in an index.However, you may invest in the underlying stocks represented in an index. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market.Because the S&P 500® Index is a widely recognized benchmark for the performance of U.S. stocks, it is used to compare the performance of the Funds.This index pertains to the Domestic Funds. The Russell 2000® Value Index measures the performance of small-cap value companies with lower price-to-book ratios and lower forecasted growth values.This index pertains to Ariel Fund and Ariel Discovery Fund. The Russell 2500™ Value Index measures the performance of the small to mid-cap value segment of the U.S. equity universe.It includes those Russell 2500™ companies with lower price-to-book ratios and lower forecasted growth values.This index pertains to Ariel Fund. The Russell Midcap Value Index measures the performance of the mid-cap value segment of the U.S. equity universe.It includes those Russell Midcap Index companies with lower price-to-book ratios and lower forecasted growth values.This index pertains to Ariel Appreciation Fund. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe.The Russell Midcap Index is a subset of the Russell 1000® Index.It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership.This index pertains to Ariel Appreciation Fund. The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000® companies with lower price-to-book ratios and lower expected growth values.This index pertains to Ariel Focus Fund. MSCI EAFE Index is an unmanaged, market-weighted index of companies in developed markets, excluding the U.S. and Canada.The MSCI EAFE Index net returns reflect the reinvestment of income and other earnings, including the dividends net of the maximum withholding tax applicable to non-resident institutional investors that do not benefit from double taxation treaties.MSCI uses the maximum tax rate applicable to institutional investors, as determined by the companies’ country of incorporation.This index pertains to Ariel International Fund. MSCI ACWI ex-US Index is an unmanaged market-weighted index of global developed and emerging markets, excluding the United States.The MSCI ACWI ex-US Index net returns reflect the reinvestment of income and other earnings, including the dividends net of the maximum withholding tax applicable to non-resident institutional investors that do not benefit from double taxation treaties.MSCI uses the maximum tax rate applicable to institutional investors, as determined by the companies’ country of incorporation.This index pertains to Ariel International Fund. MSCI ACWI Index is an unmanaged, market-weighted index of global developed and emerging markets.The MSCI ACWI Index net returns reflect the reinvestment of income and other earnings, including the dividends net of the maximum withholding tax applicable to non-resident institutional investors that do not benefit from double taxation treaties.MSCI uses the maximum tax rate applicable to institutional investors, as determined by the companies’ country of incorporation.This index pertains to Ariel Global Fund. Table of Contents - Prospectus 41 Russell® is a trademark of Russell Investment Group, which is the source and owner of the Russell Indexes, trademarks, service marks and copyrights. MSCI makes no express or implied warranties or representations and shall have no liability whatsoever with respect to any MSCI data contained herein.The MSCI data may not be further redistributed or used to create indexes or financial products.This document is not approved or produced by MSCI.Source: MSCI. Table of Contents - Prospectus 42 Financial Highlights The tables on the following pages provide financial performance information for the Investor Class for the past five fiscal years for Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund, and since inception for Ariel Discovery Fund, Ariel International Fund, and Ariel Global Fund.In addition, the financial performance information is presented for the Institutional Class, first offered on December 30, 2011, for each Fund. The financial performance information reflects financial results for a single share of each Fund.The total returns represent the rates of return that an investor would have earned, or lost, on an investment in that Fund, assuming all dividends and distributions were reinvested in additional shares of that Fund.This information for the fiscal years ended September 30, 2015, 2014, 2013 and 2012, has been audited by Deloitte & Touche LLP, whose report is included, along with the Funds’ financial statements, in the Funds’ Annual Report, which is available free of charge upon request and at the Funds’ website: arielinvestments.com. Financial information for fiscal year 2011 was audited by the Funds’ prior independent registered public accountant. Years Ended September 30 Ariel Fund (Investor Class) Net asset value, beginning of year Income from investment operations: Net investment income Net realized and unrealized gains (loss) on investments ) ) Total from investment operations ) ) Distributions to shareholders: Dividends from net investment income ) )(a) Distributions from captial gains ) ─ Total distributions ) Net asset value, end of year Total return )% % % 35.48% )% Supplemental data and ratios: Net assets, end of period, in thousands Ratio of expenses to average net assets % Ratio of net investment income to average net assets % Portfolio turnover rate 25
